ORDER

PER CURIAM.
Cindy Young appeals the judgment of the motion court denying, after an eviden-tiary hearing, her Rule 29.15 motion for post-conviction relief from her conviction for identity theft.1
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. See State v. Young, 367 S.W.3d 641 (Mo.App.E.D.2012) (affirming conviction).